NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 08/20/2022.  In applicant’s amendments claims 1-22 were cancelled, claim 23, 26, 30, amended, and new claim 34-41 were added.  
Claims 23-41 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(B) have been obviated in view of applicant’s amendments and arguments filed 08/20/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A voicemail was left at the inbox of Michael Zall (Registration Number 27023) on 08/31/2022 notifying applicant of amendments.
The application has been amended as follows:
Claim 34, line 20: amended to include --- wherein the user stands on the upper surface of the single planar user platform and performs exercise motions to propel the user platform to pivot in the horizontal plane and the vertical plane. ---
Claim 35, lines 1-2: deleted “wherein the user stands on the upper surface of the single planar user platform and performs exercise motions to propel the user platform to pivot in the horizontal plane and the vertical plane.”
Claim 36, lines 1-2 amended: “at least one resistance element” to ---at least one other resistance element---.
Claim 40, lines 1-2 amended: “at least one resistance element” to ---at least one other resistance element---.
Claim 40, line 2: amend “the first ends mounted” to ---the first end mounted---.
Claim 40, line 3: amend “the second ends mounted” to ---the second end mounted---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23, the prior art of record US 5749811 A (Wilson) fails to teach or render obvious the multipurpose exercise device in combination with all of the elements and structural and functional relationships as claimed and further including a plurality of resistance elements each having a first and a second end, the first ends mounted to the support post and the second end mounted to the base, to control the level of resistance, velocity and angle of pivot of the single planar user platform in the horizontal plane (emphasis added).
The prior art of record teaches a resistance element having a first end and a second end chord 83), the first end mounted to a track (track 20, Figure 1) and the second end mounted to the track (each end of cord 83 is attached to a respective end of track 20).
It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wilson’s single resistance element to be a plurality of resistance elements attached to the singular planar platform with the second ends attached to the base without significant modification of the structure and without improper hindsight. 
Regarding claim 23, the prior art of record US 5399140 A (Klippel) fails to teach or render obvious the multipurpose exercise device in combination with all of the elements and structural and functional relationships as claimed and further including the first end of the single planar user platform pivotally supported in the first vertical pivot.
The prior art of record teaches a planar user platform (platform 14) mounted to a support post (hollow cylinder 90), the planar user platform having a lower surface and an upper surface upon which a user stands (see Figure 1), and a first end and second end (see Figure 1 wherein the platform 15 has a pointed front end and a round rear end at each end of axis 20), wherein the planar user platform pivots with the support post in a horizontal plane parallel to the horizontal support surface (about vertical axis 22); 
d. a first vertical pivot and a second vertical pivot mounted to the support post (sector posts 162, 163, Figure 6), that permit the single planar user platform to pivot in a vertical plane perpendicular to the horizontal support surface (about horizontal axis of rotation 20).
It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Klippel’s to have the first end pivotally support in the first vertical pivot without significant modifications of the base and its relationship with the platform 14 and without improper hindsight. 
Regarding claim 24, the prior art of record US 5749811 A (Wilson) fails to teach or render obvious the multipurpose exercise device in combination with all of the elements and structural and functional relationships as claimed and further including a plurality of resistance elements each having a first and a second end, the first ends mounted to the support post and the second end mounted to the base, to control the level of resistance, velocity and angle of pivot of the single planar user platform in the horizontal plane (emphasis added). 
It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wilson’s single resistance element to be a plurality of resistance elements attached to the singular planar platform with the second ends attached to the base without significant modification of the structure and without improper hindsight. 
Regarding claim 24, the prior art of record US 5399140 A (Klippel) fails to teach or render obvious the multipurpose exercise device in combination with all of the elements and structural and functional relationships as claimed and further including a first vertical pivot and a second vertical pivot mounted to each end of the horizontal cross member and the first end of the single planar user platform pivotally supported in the first vertical pivot (emphasis added). 
The prior art of record teaches a first vertical pivot and a second vertical pivot (sector posts 162, 163, Figure 6) mounted on top of a horizontal cross member (board 38) that permit the single planar user platform to pivot in a vertical plane perpendicular to the horizontal support surface (about horizontal axis of rotation 20).
It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Klippel’s to have the first and second vertical pivot to be located on ends of the horizontal board 38 and to have the first end pivotally support in the first vertical pivot without significant modifications of the base and its relationship with the platform 14 without improper hindsight.
Regarding claim 34 and 38, the prior art of record US 5749811 A (Wilson) fails to teach or render obvious the multipurpose exercise device in combination with all of the elements and structural and functional relationships as claimed and further including the first ends [of the at least one resistance element]] mounted to the support post and the second end mounted to the base, to control the level of resistance, velocity and angle of pivot of the single planar user platform in the horizontal plane (emphasis added).
The prior art of record teaches a resistance element having a first end and a second end chord 83), the first end mounted to a track (track 20, Figure 1) and the second end mounted to the track (each end of cord 83 is attached to a respective end of track 20).
It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wilson’s resistance element second end to be attached to the base without significant modification of the structure and without improper hindsight and without breaking the functionality of the device.
Regarding claim 38, the prior art of record US 5399140 A (Klippel) fails to teach or render obvious the multipurpose exercise device in combination with all of the elements and structural and functional relationships as claimed and further including a first vertical pivot and a second vertical pivot mounted to each end of the horizontal cross member and the first end of the single planar user platform pivotally supported in the first vertical pivot (emphasis added). 
The prior art of record teaches a first vertical pivot and a second vertical pivot (sector posts 162, 163, Figure 6) mounted on top of a horizontal cross member (board 38) that permit the single planar user platform to pivot in a vertical plane perpendicular to the horizontal support surface (about horizontal axis of rotation 20).
It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Klippel’s to have the first and second vertical pivot to be located on ends of the horizontal board 38 and to have the first end pivotally support in the first vertical pivot without significant modifications of the base and its relationship with the platform 14 without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784